           Case 3:20-mj-00166        Document 14       Filed 01/22/21     Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney
Parakram.Singh@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                             3:20-mj-166

               v.                                    MOTION TO DISMISS COMPLAINT
                                                     WITH PREJUDICE
STEPHEN EDWARD O’DONNELL,

              Defendant.


       The United States of America respectfully moves this Court, pursuant to Rule 48(a) of

the Federal Rules of Criminal Procedure, for an order dismissing with prejudice the Complaint

filed July 26, 2020, charging defendant with Assaulting a Federal Officer.

       The government seeks this dismissal in the interests of justice.

Dated: January 22, 2021                              Respectfully submitted,


                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     s/ Parakram Singh
                                                     PARAKRAM SINGH, OSB #134871
                                                     Assistant United States Attorney


Motion to Dismiss Complaint                                                               Page 1
                                                                                  Revised March 2018
